Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply filed on 10/15/2020 is hereby acknowledged.  The cancellation without prejudice of claim 34 is hereby acknowledged.  Claims 31-33 and 35-49 remain withdrawn as being drawn to non-elected subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 30 remains rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt et al (USPGPUB 20170051305 filed on 05/05/2015).
The claims are drawn to a method for breeding a guayule plant comprising evaluating one or more guayule plants to obtain phenotype scores, determining the genetic pedigree or one or more plants using DNA analysis, using the phenotype scores and pedigrees to identify 
Schmidt et al teach a plant breeding method comprising breeding a female plant with a male parent to produce F1 hybrid seeds (which inherently by definition of F1 hybrid means the parents are genetically dissimilar), collecting seeds, (see claims 1 and 35, but also 38) wherein plants are selected by phenotypic traits (see claims 36 and 42) wherein the plant is guayule (see claim 40), and further teach this method wherein marker assisted selection is used (see definition under “cultivar”, and example 3 wherein it is specifically mentioned to encompass marker-assisted breeding methods).
Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. 
Applicants urge that Schmidt et al does not teach using phenotypic scores and genetic pedigrees to identify guayule plants that are genetically highly dissimilar (see pages 5-6 of response filed on 10/15/2020).
This is not persuasive because Schmidt teaches the cross wherein the parents are apomictic species which by definition are highly dissimilar plants, and claim 39 further requires the parent plants to be genetically distinct.  It is noted that the term “highly dissimilar” is not defined in the specification nor in any way quantified, such that genetically distinct would meet the limitations of the claims as written.  Furthermore, in Example 1 of Schmidt et al they explicitly take phenotypic measurements, meeting the limitation of using phenotypic scores, and further, use molecular markers to track lineage which meet the limitation of using genetic .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 remains rejected under 35 U.S.C. 103 as being unpatentable over Ray et al (2005 Industrial Crops and Products 22:15-25) in view of Kumar et al (2009 BMC Plant Biology 9:131).
The claims are drawn to a method for breeding a guayule plant comprising evaluating one or more guayule plants to obtain phenotype scores, determining the genetic pedigree or one or more plants using DNA analysis, using the phenotype scores and pedigrees to identify one or more plants to use in plant breeding to produce an advanced plant wherein the two plants are genetically highly dissimilar.
st paragraph under conclusion on page 24).  Ray et al set forth both a need for further breeding development of guayule as well as an expectation of success in doing so for commercial production.
Ray et al does not teach such breeding methods using marker assisted selection.
Kumar et al teach the sequencing of plastid genomes in guayule to differentiate between guayule lines and specifically teach a marker-assisted breeding approach (see page 2 of the 12 page article) wherein they state “We have chosen two approaches, biotechnology through chloroplast metabolic engineering and marker-assisted breeding” (see same paragraph).
Given the state of the art wherein marker-assisted breeding was well established in plant systems, the expectation of success as evidenced by Ray et al and Kumar et al, and the disclosures by Ray et al and Kumar et al, it would have been obvious to one of ordinary skill in the art to apply marker-assisted breeding to commercial development of guayule plant breeding as encompassed by the instant claims.
Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. 

This is not persuasive because the claimed method steps are generic method steps that are universally applied to plant breeding in general, and not unique to Guayule nor specific to guayule plants.  Kumar et al is cited to establish that genetic sequence information for guayule was known at the time of filing and further, taught for the express purpose of marker-assisted breeding.  Ray et al establishes that guayule in particular was considered a valuable plant to practice marker-assisted breeding in, establishes a reasonable expectation of success particular given the sequence information provided by Kumar et al.  
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663